Citation Nr: 1622573	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to service connection for a residual scar from an left upper lip injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss for VA compensation purposes.

2.  Tinnitus is not etiologically related to noise exposure sustained in active service.  

3.  Bilateral pes planus was noted on the August 1971 service entrance examination; the pes planus was not aggravated during or as a result of service.

4.  The Veteran did not sustain an injury to the upper left lip during service; the current scar on his left upper lip is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for bilateral pes planus have not been met.  §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

4.  The criteria for entitlement to service connection for residuals of an upper lip injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran received notification in December 2009 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, the December 2009 letter provided the Veteran with appropriate notice of the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran' available service medical records are of record.  Efforts to obtain any relevant post-service VA treatment records have been obtained and the Veteran was afforded a VA examination in August 2011 as to the hearing loss and tinnitus claims; the Board's review of the examination report discloses that it is adequate for the purposes of adjudicating those claims. 

The Board acknowledges that a medical opinion has not been obtained in response to the claims concerning bilateral pes planus and left upper lip injury.  VA must provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2015); Charles v. Principi, 16 Vet. App. 370 (2002). 

In this case, there is no competent evidence of record suggesting that the Veteran's pre-existing pes planus was aggravated by active service or that he had a upper left lip injury during active service.  In essence, there is no competent or credible evidence establishing an associated event, injury or disease in service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion on those issues is warranted.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.


Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).

Bilateral Hearing Loss 

The Veteran claims service connection for bilateral hearing loss due to in-service noise exposure.  The Veteran's service separation form shows that while on active service his military occupational specialty (MOS) was "assault man" and he has reported that he was exposed to noise during service from small arms fire.  The Board notes that he did not serve in combat.  Based on the nature of the Veteran's MOS, the Board finds that he was exposed to some degree of acoustic trauma while in active service.  

A review of the Veteran's service medical records is silent for any complaints or treatment for hearing problems.  On his August 1973 separation examination, the Veteran's hearing was normal, bilaterally. 

VA requested any relevant post-service medical records from the Veteran; however, the Veteran made no effort to provide any relevant medical evidence.  Additionally, efforts were made to associate any VA out-patient treatment notes with the record, but there is no indication that the Veteran has ever been treated at a VA medical facility.  Therefore, the Board finds that there is no post-service medical evidence of record to substantiate the Veteran's claims.  

The record does not show hearing loss sufficient to qualify as a disability for VA purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  By contrast, the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The August 2011 VA examination found some decreased hearing acuity, bilaterally, but not enough impairment to rise to the level of a bilateral hearing loss disability; the Veteran was noted to have normal hearing.  The puretone decibel loss in each ear was 25 or less, and the speech discrimination scores were at least 96 percent.  There is no indication in the record that the Veteran has met the requirements of 38 C.F.R. § 3.385.

Although the Veteran sincerely believes that he has bilateral hearing loss related to active service and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has bilateral hearing loss for VA purposes falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  In fact, it requires audiometric testing, and a layperson clearly can not substitute his or her belief as to the level of puretone decibel loss or speech discrimination for test results..  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for bilateral hearing loss disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of evidence that the Veteran currently has a bilateral hearing loss disability, as defined by VA regulations, there can be no award of service connection for such a claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley, 5 Vet. App. 155, 158 (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for bilateral hearing loss disability is not warranted.


Tinnitus

The Veteran asserts that he is entitled to service connection for tinnitus, as such disability was caused by exposure to hazardous noise while on active service.

A review of the service medical records is silent for any treatment or diagnosis related to tinnitus.  

As noted above, no post-service treatment records were submitted by the Veteran and attempts to obtain VA out-patient treatment records revealed that the Veteran does not receive treatment from the VAMC. 

At the August 2011 VA examination, the Veteran reported intermittent, bilateral tinnitus that had its onset at least 10 years prior to the VA examination.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of in-service noise exposure as the Veteran was unable to say when the tinnitus started and the tinnitus that he described was inconsistent with tinnitus related to acoustic trauma.  The Board notes that there is no contrary opinion of record.  

Also of record are various statements from the Veteran.  However, at no time has he reported that his tinnitus began during active service.  

The Veteran has not reported that tinnitus began during active service.  At the August 2011 VA examination, the Veteran reported that his tinnitus began at least 28 years following separation from active service.  The August 2011 VA examiner competently opined that the Veteran's tinnitus was not related to his active service, to include any in-service noise exposure, and provided a persuasive rationale for that finding.  That rationale is consistent with the history provided by the Veteran himself.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

The Veteran contends that he is entitled to service connection for bilateral pes planus, as such disability, which was noted at the time of his July 1971 enlistment examination, was aggravated by his active service.  Specifically, he has reported that the boots he wore during active service were too large, aggravating his pes planus.

A review of the Veteran's July 1971 enlistment examination noted a diagnosis of bilateral pes planus; therefore, the presumption of soundness never attached.  See 38 U.S.C.A. § 1111 (West 2014).  Thus, the question to be resolved in this case is whether the Veteran's pre-existing pes planus underwent an increase in severity during active service.  If yes, the presumption of aggravation attaches which can only be rebutted by a showing that the increase in disability is clearly and unmistakably due to the natural progress of the disease.

In July 2011, the Veteran filed a claim for service connection asserting that his bilateral foot condition was aggravated in service and has worsened over time.  Service treatment records are highly probative of the Veteran's physical condition during service, as they are the only contemporaneous record of his bilateral foot disability.  At enlistment, the Veteran's bilateral pes planus was considered asymptomatic.  Throughout service, the Veteran did not complain of any issues with his feet or receive treatment for any foot condition.  On the August 1973 separation examination report, the Veteran's flat foot condition was not commented or reported upon.   

In addition to viewing the service treatment records individually, the Board considered them in the context of the entire record, but continued to find no evidence of aggravation.  Specifically, the Veteran has denied ever receiving post-service treatment, either through VA or a private provider, for his bilateral pes planus, or problems related to his feet in general.  The record supports the Veteran's reports are there are no medical treatment records showing that the Veteran has received treatment for any of the claimed disabilities on appeal.  The absence of treatment for many years is a factor relevant to determining whether there was aggravation in service.  In this case, the absence of any indication of treatment for decades after service weighs against the claim.

The Board also considered the Veteran's statements of aggravation.  The Board observes that the Veteran is competent to report the observable manifestations of his claimed disability, and therefore may report perceiving pain in his feet.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to render a diagnosis or offer an opinion as to the etiology of his disability since he does not have the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The assertions made by the Veteran regarding aggravation are contradicted by the absence of contemporaneous medical evidence of record.  Given this fact, the Board accords the Veteran's arguments limited probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In sum, the preponderance of the evidence establishes that the Veteran's pre-existing bilateral pes planus did not chronically worsen or increase in severity during his period of service.  Based on the foregoing, the Board finds the Veteran's bilateral pes planus, which existed prior to service, was not aggravated by service.  Service connection is denied.

Residuals of Upper Lip Injury

The Veteran contends that he is entitled to service connection for residuals of an in-service upper lip injury.  Specifically, the Veteran has reported that while on active service his lip was injured from the recoil of a 3.5 mm rocket launcher during training and that he received stitches for the injury, resulting in a scar.  

A review of the Veteran's service medical records is silent for any complaints or treatment for an injury to the upper lip, or to the face.  There is no record that the Veteran received stitches to his upper lip while on active service.  On his August 1973 separation examination, the only scar noted was a vaccination scar on the upper left arm. 

Additionally, as already discussed, there is no post-service medical evidence of record to help substantiate the Veteran's claim.  

As noted above, the Veteran is competent to relate a general history of injuries to the face; however, the assertions made by the Veteran regarding an injury to the face during active service are contradicted by the absence of contemporaneous medical evidence of record.  Given this fact, the Board accords the Veteran's arguments limited probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a residual scar from an left upper lip injury is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral pes planus is denied.  

Entitlement to service connection for a residual scar from an left upper lip injury is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


